NOTE: This disposition is nonprecedential.

  United States Court of Appeals
      for the Federal Circuit
              __________________________

                JAMES A. ARUNGA,
                 Plaintiff-Appellant,
                           v.
                  UNITED STATES,
                  Defendant-Appellee.
              __________________________

                      2012-5006
              __________________________

    Appeal from the United States Court of Federal
Claims in case no. 11-CV-133, Judge Lawrence J. Block.
               __________________________

                Decided: March 7, 2012
              __________________________

    JAMES AGGREY-KWEGGYI ARUNGA, of Sacramento,
California, pro se.

    STEVEN M. MAGER, Trial Attorney, Commercial Liti-
gation Branch, Civil Division, United States Department
of Justice, of Washington, DC, for defendant-appellee.
With him on the brief were TONY WEST, Assistant Attor-
ney General, JEANNE E. DAVIDSON, Director, and BRIAN
M. SIMKIN, Assistant Director.
               __________________________
ARUNGA   v. US                                            2


       Before LINN, DYK and REYNA, Circuit Judges.
PER CURIAM.
    Plaintiff-Appellant pro se, James A. Arunga, chal-
lenges the dismissal of his case for lack of subject matter
jurisdiction. Mr. Arunga seeks a refund of money that the
Social Security Administration (“SSA”) allegedly withheld
from his supplemental security income. 1 Because the
United States Court of Federal Claims correctly deter-
mined that it lacked jurisdiction over Mr. Arunga’s claim,
we affirm.
                             I
    Mr. Arunga alleges that the SSA unlawfully withheld
money from his supplemental security income. In support
of this assertion, he references a letter sent from the SSA,
which states that in November 2009 the SSA reduced Mr.
Arunga’s supplemental security income payment to
$353.00 after “hav[ing] withheld [$]25.00 to recover an
overpayment.” A9. Mr. Arunga alleges that he did not owe
the withheld funds and seeks a refund, or in the alterna-
tive, a jury trial. 2
    The government moved to dismiss Mr. Arunga’s claim
for lack of jurisdiction, and the Court of Federal Claims
granted the motion. This appeal followed. We have
jurisdiction under 28 U.S.C. § 1295(a)(3).



   1     Supplemental security income” is a benefit pro-
vided under the Social Security Act to individuals “who
have attained 65 or are blind or disabled,” 42 U.S.C. §
1381, and whose income and resources fall below certain
levels. id. § 1382.
    2    By filing in the Court of Federal Claims, one
waives the right to a jury trial. James v. Caldera, 159
F.3d 573, 589-90 (Fed. Cir. 1998).
3                                                ARUNGA   v. US


                              II
    We review a decision of the Court of Federal Claims to
dismiss for lack of jurisdiction de novo. Ontario Power
Generation, Inc. v. United States, 369 F.3d 1298, 1300
(Fed. Cir. 2004). To the extent jurisdictional facts are in
dispute, they are reviewed for clear error. Hamlet v.
United States, 873 F.2d 1414, 1416 (Fed. Cir. 1989);
Reynolds v. Army & Air Force Exch. Serv., 846 F.2d 746,
747 (Fed. Cir. 1988).
     As the plaintiff, Mr. Arunga bears the burden of es-
tablishing subject matter jurisdiction by preponderant
evidence. See Reynolds, 846 F.2d at 748; Naskar v. United
States, 82 Fed. Cl. 319, 320 (2008). If the Court of Federal
Claims determines at any time that it lacks subject mat-
ter jurisdiction, it must dismiss the action. RCFC 12(h)(3).
    When deciding a motion to dismiss for lack of subject
matter jurisdiction, the court must assume as true all
undisputed allegations of fact made by the nonmovant
and draw all reasonable inferences from those facts in the
nonmovant's favor. See Henke v. United States, 60 F.3d
795, 797 (Fed. Cir. 1995); Naskar, 82 Fed. Cl. at 320.
"[C]omplaints drafted by pro se litigants are held to 'less
stringent standards than formal pleadings drafted by
lawyers,' but, '[t]his latitude . . . does not relieve a pro se
plaintiff from meeting jurisdictional requirements.'"
Naskar, 82 Fed. Cl. at 320 (citation omitted).
    According to the Tucker Act, the Court of Federal
Claims:
    shall have jurisdiction to render judgment upon
    any claim against the United States founded ei-
    ther upon the Constitution, or any Act of Congress
    or any regulation of an executive department, or
    upon any express or implied contract with the
ARUNGA   v. US                                            4


   United States, or for liquidated or unliquidated
   damages in cases not sounding in tort.
28 U.S.C. § 1491(a)(1).
    To be cognizable under the Tucker Act, the claim
must be one for money damages against the United
States, and the plaintiff must demonstrate that the source
of substantive law upon which he or she relies is a money-
mandating source. Fullard v. United States, 78 Fed. Cl.
294, 300 (2007). The Tucker Act does not, by itself, create
a substantive right enforceable against the United States
for monetary relief. Ferreiro v. United States, 501 F.3d
1349, 1351 (Fed. Cir. 2007). The plaintiff must identify a
separate contract, regulation, statute, or Constitutional
provision, which, if violated, provides for a claim for
money damages against the United States. Jan's Helicop-
ter Serv., Inc. v. Fed. Aviation Admin., 525 F.3d 1299,
1306 (Fed. Cir. 2008).
     Here, we conclude that the Court of Federal Claims
properly dismissed Mr. Arunga’s case for lack of jurisdic-
tion. Challenges relating to social security benefits “shall
be brought in the district court of the United States for
the judicial district in which the plaintiff resides.” 42
U.S.C. § 405(g). Indeed, no decision regarding social
security benefits “shall be reviewed by any person, tribu-
nal, or governmental agency” except as provided by the
Social Security Act. 42 U.S.C. § 405(h). Thus, the statute
makes clear that the Court of Federal Claims lacks juris-
diction because claims for social security benefits must be
filed in a federal district court. See Marcus v. United
States, 909 F.2d 1470, 1471 (Fed. Cir. 1990) (holding that
the Court of Federal Claims lacks jurisdiction over claims
for social security benefits).
   To the extent Mr. Arunga claims that the Court of
Federal Claims made factual errors, he fails to identify
5                                           ARUNGA   v. US


those errors with specificity. We have considered Mr.
Arunga’s additional arguments made on appeal and find
that they provide no basis for relief. For the foregoing
reasons, we affirm.
                     AFFIRMED


                         COSTS
No costs.